UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4344


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

QUINTON TYRELL LESTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cr-00317-WO-1)


Submitted: November 19, 2018                                Decided: December 18, 2018


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Kelley Patricia Kennedy Gates, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In accordance with a written plea agreement, Quinton Tyrell Lester pled guilty to

possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2012), and was

sentenced to 78 months in prison. Lester appeals. His attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), questioning whether the

sentence is reasonable but stating that there are no meritorious issues for appeal. Lester

was advised of his right to file a pro se brief but has not filed such a brief. We affirm.

       The district court properly calculated Lester’s Guidelines range, considered the 18

U.S.C. § 3553(a) (2012) sentencing factors and the arguments of the parties, and

provided a sufficiently individualized assessment based on the facts of the case. In

imposing sentence, the court remarked that Lester, armed with a loaded handgun,

returned to a business from which he had stolen the previous day. Additionally, Lester

attempted to flee from officers who were called to the scene. Lester’s within-Guidelines

sentence is presumptively reasonable, and Lester failed to rebut the presumption. See

Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009).

       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. Accordingly, we affirm Lester’s conviction and sentence.

This court requires that counsel inform Lester, in writing, of the right to petition the

Supreme Court of the United States for further review. If Lester requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

                                              2
state that a copy thereof was served on Lester. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3